DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are allowed, reasons follow. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Examiner notes for the record that the abbreviation PLC in claims has been interpreted as “Programmable Logic Controller” consistent with the definition of the abbreviation provided by applicant in the specification (see Specification page 1, “description of the related art”) and its usage as a term of art in the related field.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: while Nagashima, et al., US Pg-Pub 2003/0225812 teaches a numerical control unit which dispatches PLC sequence programs by means of an external triggering system; and Onishi et al., US 5,986,425 teaches a CNC machine in which an extension (retrofit) PLC controller can be added to a PLC control for a CNC machine to control a peripheral 
(Claim 1)
… a retrofitted PLC operating at a predetermined control period different from control periods of the numerical control unit and the built-in PLC …
(Excerpted; emphasis added by examiner)
…in combination with the remaining features and elements of the claimed invention.

The dependent claims, 2-5, being definite, fully enabled, further limiting, and dependent upon the independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reasons that Applicant’s invention defines over the prior art of record.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.S./Examiner, Art Unit 2119     

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119